AUGUSTUS N. HAND, District Judge.
If the complainant has a valid copyright of the motion picture play, “Joan the Woman,” it has been infringed by the defendants. The defendants, however, argue that the copyright was invalid because there was no publication before the deposit of copies of the motion picture photoplay in the office of the librarian of Congress. This defense has been considered before -by Judge Fearned Hand in the case of Stern v. Jerome H. Remick (C. C.) 175 Fed. 282, where the court said that no publication was necessary other than the deposit in the Fibrary of Congress. The same view of the law was taken by several of the judges in the case of Jewelers' Mercantile Agency v. Jewelers’ Pub. Co., 155 N. Y. 241, 49 N. E. 872, 41 L. R. A. 846, 63 Am. St. Rep. 666, and by the New York Appellate Division for the Second Department in the case of Wright v. Eisle, 86 App. Div. 356, 83 N. Y. Supp. 887. See, also, the opinion of Judge Putnam in the case of Ladd v. Oxnard (C. C.) 75 Fed. at page 730.
Section 62 of the Copyright Faw, which provides that the date of publication in the case of a work, of which copies are reproduced for sale or distribution, shall be held to be the earliest date when copies of the first authorized edition were placed on sale, sold or publicly distributed by the proprietor of the copyright, or under his authority, was an enactment to fix the date from which the copyright term should begin to run, and not a general definition of what constituted publication.
The usual decree should be granted for the complainant, upon the settlement of which I will hear counsel as to the amount to be awarded for infringement and counsel fees.